Name: 2002/270/EC: Commission Decision of 9 April 2002 amending Decisions 93/24/EEC, 93/244/EEC and 2001/618/EC as regards the list of Member States and regions free of Aujeszky's disease and regions where approved Aujeszky's disease eradication programmes are in place (Text with EEA relevance) (notified under document number C(2002) 1326)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural policy;  tariff policy;  means of agricultural production;  agricultural activity
 Date Published: 2002-04-10

 Avis juridique important|32002D02702002/270/EC: Commission Decision of 9 April 2002 amending Decisions 93/24/EEC, 93/244/EEC and 2001/618/EC as regards the list of Member States and regions free of Aujeszky's disease and regions where approved Aujeszky's disease eradication programmes are in place (Text with EEA relevance) (notified under document number C(2002) 1326) Official Journal L 093 , 10/04/2002 P. 0007 - 0009Commission Decisionof 9 April 2002amending Decisions 93/24/EEC, 93/244/EEC and 2001/618/EC as regards the list of Member States and regions free of Aujeszky's disease and regions where approved Aujeszky's disease eradication programmes are in place(notified under document number C(2002) 1326)(Text with EEA relevance)(2002/270/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine(1), as last amended and updated by Commission Decision 2001/298/EC(2), and in particular Article 10(2) thereof,Whereas:(1) The additional guarantees in intra-Community trade of pigs relating to Aujeszky's disease, and the lists of territories in the Member States which are free from this disease and where approved disease control programmes are in place, are laid down in Commission Decision 93/24/EEC(3), as last amended by Decision 2001/746/EC(4) and Commission Decision 93/244/EEC(5), as last amended by Decision 2001/905/EC(6). As from 1 July 2002 Decisions 93/24/EEC and 93/244/EEC will be repealed and replaced by Commission Decision 2001/618/EC(7).(2) A programme for the eradication of Aujeszky's disease was implemented in Bavaria, Germany, that had been approved by Commission Decision 95/210/EC(8).(3) Germany considers that Bavaria is now free from Aujeszky's disease, and has submitted supporting documentation to the Commission as required in Article 10 of Council Directive 64/432/EEC.(4) The programme is regarded to have been successful in eradicating this disease from Bavaria.(5) Commission Decisions 93/24/EEC, 93/244/EEC and 2001/618/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 93/24/EEC is replaced by the text in Annex A to this Decision.Article 2Annex I to Decision 93/244/EEC is replaced by the text in Annex B to this Decision.Article 3Annexes I and II of Decision 2001/618/EC are replaced by the text in Annexes A and C to this Decision.Article 4This Decision shall apply from 1 April 2002.Article 5This Decision is addressed to the Member States.Done at Brussels, 9 April 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 102, 12.4.2001, p. 63.(3) OJ L 16, 25.1.1993, p. 18.(4) OJ L 278, 23.10.2001, p. 41.(5) OJ L 111, 5.5.1993, p. 21.(6) OJ L 335, 19.12.2001, p. 22.(7) OJ L 215, 9.8.2001, p. 48, as last amended by Decision 2001/905/EC.(8) OJ L 132, 16.6.1995, p. 19.ANNEX AAnnex I to Decision 93/24/EEC and Annex I to Decision 2001/618/EC are replaced by the following: "ANNEX IMember States or regions thereof free of Aujeszky's disease and where vaccination is prohibited>TABLE>"ANNEX BAnnex I to Decision 93/244/EEC is replaced by the following: "ANNEX IMember States or regions thereof where approved Aujeszky's disease control programmes are in place>TABLE>"ANNEX CAnnex II to Decision 2001/618/EC is replaced by the following: "ANNEX IIMember States or regions thereof where approved Aujeszky's disease control programmes are in place>TABLE>"